Citation Nr: 0118933	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee medial meniscectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO in Columbia, South Carolina, currently has 
jurisdiction over the veteran's claims folder.

This matter was previously before the Board in October 1997 
when it was remanded for additional development, to include a 
new examination.  For the reasons stated below, the Board 
finds that the RO complied with the October 1997 remand 
directives to the extent permitted by the cooperation of the 
veteran.  Accordingly, the Board concludes that a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary in the instant case 
has been completed to the extent permitted by the cooperation 
of the veteran.

2.  The veteran's service-connected left knee disability is 
manifested by some deformity, no more than moderate 
instability, arthritis, limitation of flexion to between 95 
to 110 degrees, and loss of approximately 10 degrees of 
extension based on medical examinations in 1994-1996; the 
veteran has not reported to subsequently scheduled VA 
examinations, and he has not informed VA of his current 
address. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's left knee disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5260, 5261 (2000); VAOPGCPREC 23-97, 9-98; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more. 

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment. 

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent. 

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a zero 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.
In the October 1997 remand, the Board directed the RO to 
consider VAOPGCPREC 23-97, which held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  In this precedent 
opinion, General Counsel for VA stated that when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under Diagnostic 
Code 5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) in order to obtain a 
separate rating for arthritis.  General Counsel subsequently 
held in VAOPGCPREC 9-98 that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Where additional disability is 
shown, a veteran rated under 5257 can also be compensated 
under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Background.  The veteran's service medical records reflect 
that he was discharged from service because of instability of 
the left knee, secondary to anterior cruciate ligament (ACL) 
instability, which was noted as improved with surgery but 
still symptomatic.  

On a November 1987 VA medical examination, it was noted, in 
part, that X-rays of the veteran's left knee demonstrated 
valgus deformity with slight osteophytic formation at the 
distal end of the medial and lateral condyles of the femur.  
There was also some irregularity on the undersurface of the 
patella, although it appeared to be well centered in the 
trochlear groove with good maintenance of cartilage space.  
Further, there was some evidence of a surgical intervention 
about the tuberosity of the tibia which was well-healed at 
the time of the examination.  It was also stated that 
tuberosity might be slightly distal and anterior to its 
original position.  Overall impressions following this 
examination included left knee, status post ACL, medial 
collateral ligament (MCL) and medial meniscal disruption with 
repair, now with mild degenerative arthritis.

Service connection was granted for disabilities of both knees 
by an April 1988 rating decision.  A 20 percent rating was 
assigned for the left knee disorder pursuant to Diagnostic 
Code 5257.  This rating was subsequently increased to 30 
percent by a May 1993 rating decision.

By an October 1994 statement, the veteran noted that he had 
had surgery on this knee at the VA Medical Center (VAMC) in 
September 1994.

VA medical records were subsequently added to the file which 
confirmed that the veteran underwent surgery on his left knee 
in September 1994.  The veteran was admitted with a complaint 
of left knee pain that he attributed to retained orthopedic 
screws since 1987.  Both screws were removed without 
complications.  Post-removal spot fluoroscopy revealed no 
retained fragments or fractures.  Further, the records 
reflect that, post-operatively, the veteran was found to be 
awake, alert, in no acute distress with no active disease, 
fever or problems voiding.  He did have some pain which was 
alleviated with medication.  The veteran was provided with 
crutches, and taught how to use them in physical therapy.  
Discharge diagnoses included pain, left knee secondary to 
retained orthopedic screws; and that the veteran was status-
post multiple orthopedic operations, left knee for ACL, MCL, 
medial meniscus injury after trauma.

The veteran underwent further left knee surgery in November 
1994.  It was noted that he had a history of ACL Gore-Tex 
grafting in the past, and that he had had prominent screws 
removed a few months earlier.  As a result of this surgery, 
he had draining sinus in his tibial screw site, and that 
attempted incision and drainage (I&D) and closure of this did 
not result in permanent sealing of the wound.  Therefore, it 
was believed that the retained Gore-Tex was causing sterile 
drainage.  Consequently, he was taken to the operating room 
for removal of the Gore-Tex graft, examination under 
anesthesia and arthroscopy; patella chondroplasty; and medial 
and lateral femoral chondroplasty.  Operative diagnosis was 
retained graft ACL Gore-Tex left knee with tibial wound 
dehiscence.

The veteran underwent a VA orthopedic examination in December 
1994.  At this examination, the veteran reported that his 
chief complaint was pain and lack of use of the left knee.  
The examiner noted that the veteran entered the room with a 
cane in the left hand, and that he was wearing a Lenox Hill 
immobilizer.  It was also noted that the veteran reported 
that he had been terminated from his three-year position as a 
telecommunications repairman due to the fact that he had been 
unable to work subsequent to his knee problems.  

On examination, the examiner noted that the knee was fixed in 
10 to 12 degrees of flexion.  Active range of motion was 
limited to 95 degrees flexion as measured on the goniometer.  
Further, there was evidence for small effusion noticed 
laterally with test for ballotement.  There was also a 
loculated area of edema, 3 to 4 cm in diameter, left lateral 
aspect of the knee.  Additionally, there was a 23 cm scar 
beginning superior to the patella, traveling distally in the 
midline.  There was a 5 cm longitudinal scar at the medial 
aspect of the knee.  Laterally, there was a 5 cm scar 
superior to the patella, with a tangential 6 cm scar coming 
off of the 5 cm scar inferiorly.  Moreover, there was 
tenderness to palpation of this knee with active guarding.  
The examiner stated that, on examination of the ligaments, 
there appeared to be both medial and lateral instability.  
There was no noticeable crepitance on examination.  Also, 
drawer sign was positive.  Based on the foregoing, the 
examiner's diagnoses were status post ACL removal; 
osteomyelitis; and situational depression.
An RO decision in January 1995 granted a temporary total (100 
percent) rating for the veteran's service-connected left knee 
disability, from September 27, 1994 to November 30, 1994, 
under the provisions of 38 C.F.R. § 4.30, and the disability 
continued to be rated 30 percent thereafter.  

X-rays taken of the left knee in March 1995 showed mild to 
moderate degenerative joint disease.  Also, a lucent defect 
was seen in the distal femur and proximal tibia, suggestive 
of previous post-operative changes.  Clinical correlation was 
suggested for further evaluation.  No fracture, dislocation, 
joint effusion, or radiopaque foreign body was seen.  

The veteran underwent a new VA orthopedic examination in 
February 1996.  At this examination, it was noted that the 
veteran's last operation on the left knee was in November 
1994.  The veteran reported that his left knee was still very 
bad, and that he had constant pain and swelling.  The 
examiner noted that the veteran came in holding a walking 
cane on the right, which the veteran reported gave him 
support.  It was also noted that the veteran was limping on 
the left, and that he had a Lenox Hill anti-twist sport brace 
on the left knee.  

Examination of the left knee revealed a lateral deviation of 
10 degrees, and that it was "kind of" flexed.  It was also 
stated that there was an ankylosing flexion of the left knee.  
Both knees had arthritic bony changes, and the left knee was 
bigger than the right.  The veteran was found to have very 
minimal crepitus on passive flexion and extension of the left 
knee.  Further, the left knee had tenderness on both joints, 
medial and lateral joint line.  Also, movement of the patella 
caused the veteran some discomfort on the left knee.  It was 
noted that the left knee flexed at 110 degrees.  Based on the 
foregoing, the examiner's diagnoses included residual status 
post surgery on the left knee with arthritic changes in the 
bones, anteroposterior instability, ankylosing flexion of 8 
degrees, valgus of 10 degrees, and flexion to 110 degrees.

The record reflects that the veteran was subsequently 
scheduled for additional VA medical examinations in July and 
September 1996, but he failed to appear.
In October 1997, the Board noted that the veteran failed to 
appear for scheduled examinations, but that the record 
indicated another address for the veteran.  Thus, the Board 
determined that the RO should confirm the veteran's current 
address and reschedule the examination for VA purposes.  
Moreover, the Board stated that another examination was 
necessary to comply with the holding of DeLuca, supra, 
regarding functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement of the 
joint.  The Board also directed the RO to consider VAOPGCPREC 
23-97 which held that a claimant who had arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257.

The record reflects that following the Board's remand the RO 
made several attempts to locate the veteran's current 
address.  A P.O. Box address was ultimately located for the 
veteran, and he was sent correspondence in June 2000 which 
informed him that an examination was being scheduled, and 
that if he failed to report without good cause then his case 
would be decided based upon the evidence of record.

The veteran failed to appear for a scheduled examination in 
June 2000.  A Supplemental Statement of the Case was 
subsequently promulgated in July 2000 which confirmed and 
continued the 30 percent rating for the left knee disorder.  
However, the record reflects that this document was 
subsequently re-mailed in January 2001 as it had been 
returned undelivered.


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board notes that the RO 
did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below.  Nevertheless, the 
Board finds that VA's duties have been fulfilled in the 
instant case to the extent permitted by the cooperation of 
the veteran.  Here, the RO accorded the veteran several 
examinations in relation to this claim, and advised him of 
the evidence necessary to substantiate his claim, including 
the applicable criteria for a higher disability rating.  
Further, the record reflects that the veteran has failed to 
appear for VA medical examinations scheduled since February 
1996, and he has not responded to recent correspondence from 
the RO which requested that he identify any pertinent 
evidence that is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Furthermore, the Board notes that the 
RO had difficulty locating the veteran's current address.  In 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated 
the following:

In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled to the 
extent possible, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

As noted above, the veteran has failed to appear for VA 
medical examinations scheduled since February 1996.  The 
provisions of 38 C.F.R. § 3.655 addresses the consequences of 
a veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Although the veteran's claim is for an increased rating, he 
was informed by the RO in June 2000 correspondence that 
consequences of his failure to appear would be that his claim 
would be decided based upon the evidence of record.  Further, 
the Board acknowledges that the veteran did appear for the 
December 1994 and February 1996 VA medical examinations which 
were for the purpose of evaluating the severity of his 
service-connected left knee disorder.  Therefore, in the 
instance case, the Board will adjudicate the veteran's 
increased rating claim based upon the evidence of record.

Regarding Diagnostic Code 5256, the Board acknowledges that 
the February 1996 VA medical examination found "ankylosing 
flexion" at 8 degrees and valgus of 10 degrees.  The same 
examiner noted that the veteran had flexion of the left knee 
to 110 degrees.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  As the veteran did not have complete immobility 
of the joint in question, as evidenced by his ability to flex 
the knee to 110 degrees, the Board remanded this case, in 
part, to afford him another examination to clarify the motion 
of his left knee.  However, as noted above, the veteran has 
not reported to subsequently scheduled VA examinations, and 
he has not informed VA of his current address.  With clear 
clinical evidence of flexion of the knee to 95 degrees on the 
December 1994 VA examination, which was subsequently reported 
as 110 degrees by VA examination in February 1996, the Board 
must conclude that the veteran does not have immobility or 
ankylosis as defined in Shipwash, supra, and a rating under 
38 C.F.R. § 4.71a, Code 5256 is not warranted.

The remaining relevant rating criteria pertain to arthritis 
with limitation of motion and instability or subluxation.  
38 C.F.R. § 4.71a, Codes 5003-5260, 5261 and 5257.  There is 
medical evidence of instability and arthritis with limitation 
of motion.  As indicated above, VAOPGCPREC 23-97 permits 
separate ratings for such findings under Diagnostic Codes 
5003 and 5257.  While the relevant clinical evidence does not 
reveal subluxation, there is medical evidence that shows that 
the veteran's service-connected disability is manifested by 
some instability.  It is not clear as to the degree of such; 
one of the other reasons for the Board's remand for an 
examination was to make this determination but, as previously 
noted, the veteran has not reported to subsequently scheduled 
VA examinations, and he has not informed VA of his 
whereabouts. Under these circumstances, the Board concludes 
that there is no more than moderate instability.  Thus a 
rating in excess of 20 percent under Code 5257 is not 
warranted.  

As to the veteran's limitation of motion of the left knee, 
the Board finds that the medical evidence shows that he has 
been able to flex his knee to between 95 to 110 degrees, 
which falls far short of even a compensable rating under Code 
5260.  A 10 percent rating is warranted because there is 
arthritis with some limitation of motion (see VAOPGCPREC 23-
27, 62 Fed.Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed.Reg. 
56,704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)) but, given the clinical findings relating to the 
motion of the left knee, there is no support for a rating in 
excess of 10 percent under Code 5260.  The Board finds no 
clinical evidence of limitation of extension of the left leg 
of more than 10 degrees.  Accordingly, a rating in excess of 
10 percent is not warranted under Code 5261. 

In view of the foregoing, the Board finds that the veteran's 
left knee disability is manifested by no more than moderate 
instability, which warrants a 20 percent rating under Code 
5257, and arthritis with painful noncompensable limitation of 
motion, which warrants a 10 percent rating.  Accordingly, a 
rating in excess of 30 percent is not warranted.  

The Board has considered the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  These regulations are applicable in 
the instant case because the veteran has some painful, 
limited motion of the left knee.  However, neither the 
December 1994 nor the February 1996 VA examination provided 
an opinion as to whether there would be any additional 
functional impairment due to this pain, to include weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
As mentioned above, the Board remanded the case in October 
1997 in order for the veteran to undergo an examination which 
would contain such findings.  Since the veteran failed to 
appear for the VA examination scheduled in June 2000, the 
Board concludes that the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of left knee pain which would warrant a 
rating in excess of 10 percent under the limitation of motion 
codes (5260, 5261).  Therefore, the factors to be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
any basis for an increased rating in the instant case.
 
For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a disability rating in excess of 30 percent for his left knee 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application, and the claim for a rating in excess of 10 
percent must be denied.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for residuals of a left 
knee medial meniscectomy, currently evaluated as 30 percent 
disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

